Citation Nr: 1513722	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of a left knee anterior cruciate ligament repair (left knee disability)     

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 6, 2008 to January 29, 2008.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 60 degrees with pain, without recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for a disability rating in excess of 10 percent for residuals of a left knee anterior cruciate ligament repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial AOJ decision on a claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in March 2011, prior to the adjudication of the claim in July 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.
VA satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records, VA treatment records, and the Veteran's statements have been associated with the claims file.  In December 2012 and September 2014, the  Veteran was provided with VA examinations and the reports have been associated with the record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim for increased rating for the service-connected left knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, the Veteran's service-connected disability has not increased in severity over the course of the appeal that would warrant different ratings.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Increased Rating for Left Knee Disability

The Veteran is in receipt of a 10 percent rating for residuals of a left knee anterior cruciate ligament repair properly rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

The Board notes that the Veteran has also been granted a 10 percent disability rating for left knee lateral instability under Diagnostic Code 5257.  See October 2009 rating decision.  Additionally, he has been assigned a 10 percent rating for a left knee scar under Diagnostic Code 7804.  See November 2008 rating decision.  In an October 2014 rating decision, the Veteran was also granted a 40 percent rating for left quadriceps atrophy and hypesthesia and decreased sensation left medial leg in distribution of saphenous nerve.  The Veteran has not challenged the adequacy of the left knee instability, left knee scar, or left leg muscle ratings; accordingly, the Board will only address whether a rating in excess of 10 percent is warranted for residuals of left knee anterior cruciate ligament repair under Diagnostic Code 5261 and other applicable codes.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).
 
When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

After review of all the evidence of record, lay and medical, the Board finds that for the entire rating period on appeal, the Veteran's left knee disability does not more nearly approximate a higher rating in excess of 10 percent for residuals of left anterior cruciate ligament repair.   

The evidence includes a December 2012 VA knee examination.  During the evaluation, the Veteran reported having flare-ups twice a week manifested by severe pain with prolonged standing, walking, and weight-bearing.  Upon physical examination, flexion of the left knee was limited to 80 degrees, with pain at 75 degrees.  Extension was normal with no objective evidence of pain.  The examiner also noted that after repetitive use, there was no additional loss of motion.  A review of x-ray findings did not show arthritis of the left knee.  The examiner also noted no patellar subluxation or dislocation and no meniscal condition (also called semilunar cartilage).  

In a September 2014 VA examination, the Veteran reported pain, weakness, swelling and that his knee "gives out."  He also reported flare-ups with activity, and he stated that he avoided stairs due to weakness in the left knee and fear of falling.  Upon physical examination, the examiner noted tenderness and pain to palpation to the left knee, no subluxation or dislocation, and a mildly antalgic gait favoring the left knee.  The Veteran was also noted to occasionally use a brace.  X-ray findings did not reveal arthritis in the left knee.  Upon range of motion testing, flexion was limited to 110 degrees, with pain starting at 60 degrees.  Extension was normal with no evidence of pain.  

The Board has also reviewed VA treatment records which show continued complaints of pain, tenderness, and use of a knee brace; however, they do not reflect range of motion limited to 45 degrees or extension limited to 10 degrees as required for higher ratings under Diagnostic Codes 5260 and 5261.  For example, a March 2011 VA treatment record reveals that the Veteran had tenderness in the left knee, but without swelling or restriction of motion.  It was noted that the Veteran was using a brace.   

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  In both the December 2012 and September 2014 VA examinations, the Veteran had full bilateral extension.  Even considering pain, flexion was, at worst, limited to 60 degrees.  Accordingly, the Board finds that a higher rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261.  

The Board has considered whether higher disability ratings for the left knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's left knee disability has caused pain, swelling, flare-ups, and an abnormal gait, which has restricted overall motion; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and VA treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  At the December 2012 VA examination, range of motion testing reflected left knee flexion was limited to 75 degrees with pain and extension to 0 degrees with no objective evidence of pain.  At the September 2014 VA examination, range of motion testing reflected left knee flexion was limited to 60 degrees with pain and extension to 0 degrees with no objective evidence of pain.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Further, during both VA examinations, the Veteran was able to perform repetitive-use testing with no additional limitation of motion.  Based on the above, the degree of functional impairment does not warrant higher ratings based on limitation of motion for the left knee disability for the rating period on appeal.

Further, as noted above, the Veteran has already been granted separate ratings under Diagnostic Code 5257 for lateral instability of the knee, a separate rating under Diagnostic Code 7804 for left knee scar, and a separate rating for left leg muscle atrophy under Diagnostic Codes 8627-5314.  See November 2008 and October 2009 rating decisions.  

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); malunion of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher rating in excess of 10 percent for residuals of left knee anterior cruciate ligament repair is not warranted under any of these Diagnostic Codes.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his left knee disability.  In this case, the Veteran is competent to report his knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating a the left knee disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability.

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for residuals of a left knee anterior cruciate ligament repair.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left knee disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left knee disability have been manifested by symptoms of pain, limitation of motion, tenderness, an abnormal gait, subjective feelings of giving out, flare-ups with interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs.  The schedular rating criteria specifically provides limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  The Veteran has also been assigned disability rating for instability of the left knee and a left knee scar.

The Veteran's interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs are specifically contemplated by the rating criteria for limitation of motion.  See 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  Further, the Board finds that these complaints, including the Veteran's use of a knee brace, are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty walking, sitting, and limitation in activity), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., needing medication, use of a cane and brace, difficulty standing or walking for prolonged periods due to knee pain).  Comparing the Veteran's disability level and symptomatology of the left knee disability to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the left or right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the September 2014 VA examination, the Veteran reported being a nursing student.  The Veteran has not contended, and the evidence does not otherwise suggest, that he is unable to obtain or sustain substantially gainful employment due to his service-connected disabilities.  Therefore, the Board finds that Rice is inapplicable in this case at this time.



ORDER

An increased rating in excess of 10 percent for residuals of a left knee anterior cruciate ligament repair is denied.  


REMAND

Applicable laws and regulations permit service connection for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training (ACDUTRA); however, the laws limit service connection to only disabilities resulting from injury during inactive duty for training (INACDUTRA), that is diseases which begin during a period of INACDUTRA are not subject to service connection.  See 38 U.S.C.A. § 101 (22), (23), (24); 38 C.F.R. § 3.6 (2014). 

In an August 2011 statement, the Veteran reported that his back went out while doing sit-ups on a drill weekend with the Army reserves.  The Veteran stated that this injury occurred in October/November 2003, which prevented his deployment to Iraq.

The evidence of record includes an "Incapacitation Pay Monthly Claim Form" for a back injury that occurred on October 25, 2003.  Further, the record includes a 2007 "Army National Guard Current Annual Statement," which shows that the Veteran served, in pertinet part, from August 16, 2003 to August 15, 2004 in the Army National Guard.  Although it is noted that the Veteran served 27 days on "IDT" and 50 days of "AD," the specific dates of his ACDUTRA and INACDUTRA between 2003 and 2004 are not itemized.  

In a March 2011 response from the Veteran's US Army Reserves unit, it was noted that the Veteran had been discharged from Reserves and that he had been given all his records.  In a May 2011 telephone conversation, the Veteran reported that he did not have any records or Line of Duty (LOD) determinations.  Accordingly, the AOJ found that LOD and duty status records from October/November 2003 were not available for review.  
In sum, the Board finds that it is unclear as to whether the Veteran was serving on ACDUTRA or INACDUTRA during his alleged back injury on October 25, 2003.  As such, the Board finds that a remand is necessary to clarify the Veteran's periods of ACDUTRA or INACDUTRA.  On remand, the Veteran's complete military personnel records, including any service treatment records during periods of ACDUTRA, must be obtained and associated with the claims file.  In doing so, the Board finds that an attempt to obtain the Veteran's pay records through the Defense Finance Accounting Service (DFAS) should be made as these records can be pertinent in determining the appellant's dates of ACDUTRA and INACDUTRA service.  The record does not reflect that a request for the Veteran's pay records has been submitted to DFAS. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the DFAS and request the Veteran's pay/finance records to determine the specific dates of active duty, ACDUTRA, and INACDUTRA.  The available service records in the claims file show that the Veteran was assigned to some periods of ACDUTRA in 2003.  All verified periods of service and responses received must be documented and associated with the record.

2.  After the ordered development is completed and any additional development is undertaken, to include consideration as to whether further medical examination or medical opinion is needed, the remanded claims should be readjudicated.  The AOJ should specifically make a finding regarding the exact dates of the Veteran's active duty, ACDUTRA, and INACDUTRA service.  Notably, the AOJ should determine whether the Veteran was on ACDUTRA or INACDUTRA on October 25, 2003.

3.  After all indicated development has been completed, the AOJ should review the case again based on the additional evidence and readjudicate the claim remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


